Citation Nr: 9903157	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs compensation benefits.


VETERAN REPRESENTED BY:

AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1955 to 
November 1977, and from November 1977 to May 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 Special 
Apportionment Decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appellant is the former spouse of the veteran.  She is 
not represented in connection with her appeal.


FINDINGS OF FACT

1.  In June 1959, the appellant and the veteran were married.

2.  In June 1997, by Order of the District Court of Leflore 
County, in the State of Oklahoma, the appellant and the 
veteran were divorced.

3.  In August 1997, the RO received the appellant's claim for 
an apportioned share of the veteran's VA compensation 
benefits.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
compensation benefits on behalf of the appellant have not 
been met.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50(a), 3.450, 3.451 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1998).  A spouse is a person whose 
marriage is valid.  See 38 C.F.R. §§ 3.1(j); 3.50(a).  

In the present case, the veteran and the appellant were 
married in June 1959 until their divorce in June 1997.  They 
had one daughter, born in September 1969.  In August 1997, 
the RO received the appellant's claim for an apportioned 
share of the veteran's VA compensation benefits on her own 
behalf.  In an October 1997 Special Apportionment Decision, 
the RO denied the appellant's request for apportionment, and 
the appellant initiated this appeal.  Essentially, the 
appellant maintains that she did not file for a divorce from 
the veteran, although she had filed for a separation.  

The Board has thoroughly reviewed the record, in light of the 
appellant's contentions.  However, the Board must conclude 
that there is no legal basis to award the appellant an 
apportioned share of the veteran's VA compensation benefits, 
and the appeal is denied.  The Board acknowledges that in 
July 1996, the appellant had filed a Petition for Separate 
Maintenance and Application for Temporary Orders, for the 
purpose of a decree of separate maintenance and a temporary 
restraining order.  However, as noted above, in April 1997 a 
Court Order, from the District Court of Leflore County, State 
of Oklahoma, finalized a divorce between the veteran and the 
appellant.  It is immaterial to this appeal whether the 
veteran or the appellant filed for the divorce.  The 
significant factor in this appeal is that at the time the 
appellant filed a claim for an apportioned share of the 
veteran's VA compensation benefits, she and the veteran no 
longer had a valid marriage, and there is simply no legal 
basis to award the appellant an apportionment.  See 
38 C.F.R. §§ 3.1(j); 3.50(a); 3.450.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 3 -
